Citation Nr: 1117556	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  07-38 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for heart disease, secondary to service-connected diabetes mellitus.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In June 2009, the claim for service connection for PTSD was remanded for further development, and it now returns to the Board for further review. 

Additionally, in the June 2009 decision, the Board denied the Veteran's claim for service connection for heart disease.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims, and in April 2010, a Joint Motion for Remand was filed with and granted by the Court.  Thus, this issue is now again before the Board. 

In May 2009, the Veteran and his spouse testified at a hearing before the undersigned, via videoconference.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran is presumed to have been exposed to herbicides coincident with service in the Republic of Vietnam.
2. Heart disease is presumed to be etiologically related to the Veteran's in-service herbicide exposure.


CONCLUSION OF LAW

Heart disease is presumed to have been incurred in the Veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection for heart disease is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing regulations.  

The Veteran has a raised a claim of entitlement to service connection for heart disease.  He contends that his disability is secondary to his service-connected diabetes mellitus.  A recent change in the regulations regarding exposure to herbicides, however, allows for the Veteran's claim to be granted under another theory of entitlement.  Therefore, the Board will not address the question of whether the Veteran's heart disease is caused or aggravated by his service-connected diabetes mellitus.  Further, the Board's grant of this claim renders any further development or analysis of evidence required by the Joint Motion unnecessary. 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d).
The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including coronary artery disease, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In the case of a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The Board notes that the Veteran's DD Form 214 reflects that he served in the Republic of Vietnam from April 1969 to April 1970.  Accordingly, the Board finds that the Veteran is presumed to have been exposed to herbicides coincident with service in the Republic of Vietnam.

The following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina, All chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, cute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (revised 75 Fed. Reg. 53202-53216, August 31, 2010).  For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id.  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  34 F.3d 1039, 1043-1044 (Fed. Cir.1994).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

The Veteran currently carries diagnoses of heart disease in various forms, including coronary artery disease and ischemic heart disease.  The diagnosis is supported by innumerable private treatment records, as well as the November 2008 VA examination report.  As indicated, coronary artery disease is now a disability presumed to be related to herbicide exposure, and the Veteran's service personnel records establish that he is presumed to have been exposed to herbicides.  Clear and unmistakable evidence is necessary to rebut these presumptions, and a review of the record reveals no such evidence.  Accordingly, the Veteran's heart disease is presumed to be etiologically due to his exposure to herbicides coincident with service in the Republic of Vietnam, and the claim is granted.


ORDER

Service connection for heart disease is granted.


REMAND

The Veteran contends that he suffers PTSD from experiences he suffered during service in Vietnam.  Subsequent to the June 2009 remand, the Veteran's claimed stressor of RPG attacks was verified by the U.S. Army Joint Services and Records Research Center (JSRRC); however, he failed to report for VA examinations scheduled to assess the existence of his claimed PTSD.  

A VA examination to assess his PTSD was scheduled for November 2009, and the Veteran requested that it be rescheduled.  Additional examinations were scheduled for July 2010 and September 2010.  The Veteran has submitted a list of hospitalizations that shows that he was hospitalized at the time of the July 2010 VA examination, and in the weeks shortly before the September 2010 VA examination.  He argues that this evidence shows good cause for his failure to report for the examinations, and the Board agrees.  Therefore, the Board again remands the issue of entitlement to service connection for PTSD for another VA examination to assess the existence and etiology of this disorder.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination in order to ascertain the existence and etiology of his claimed PTSD.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon review of the record and examination of the Veteran, the examiner should identify any psychiatric diagnoses that meet the diagnostic criteria under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and opine as to the following:

a. If PTSD is diagnosed, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's claimed PTSD is the result of a verified in-service stressor?

b. If the Veteran's symptoms are not sufficient to meet the criteria for a diagnosis of PTSD but another psychiatric disorder(s) is diagnosed, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the other diagnosed psychiatric disorder(s) is etiologically related to Veteran's military service?
 
A rationale for any opinion advanced should be provided.  

2. After completing the above action and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated, to include all evidence received since the January 2011 supplemental statement of the case.  The Veteran and his representative should then be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


